Title: To George Washington from Major Benjamin Tallmadge, 22 July 1780
From: Tallmadge, Benjamin
To: Washington, George


					
						Sir
						Veals Ford on Croton—July 22d 1780 9 oClock P.M.
					
					I have this moment recd the enclosed from the Cu[lpe]r’s, which I have the Honour to enclose to your Excellency & forward by Express to Genl Howe—Least the Intelligence of the Embarkation of Troops for the Eastward should not be recd from your Excellency at Rhode Island in season, I have forwarded that part of the Intelligence which respects the Destination of the British Fleet & Army Eastward, to Major Genl Heath.
					If any matters contained in the enclosed blank Letter from Cu. Junr should respect the plan of our future Correspondence (of which I lately wrote) should be obliged to Your Excellency for such Extracts as may be necessary. I have the Honour to be with great Esteem Your Excellency’s most Obedt Hble Servt
					
						Benja. Tallmadge
					
					
						P.S. The Letter from C. Junr is directed to Col. Floyd at Brook–Haven because he is a disaffected Person, & should the Bearer of that letter be

stopped & Searched nothing of importance could be discovered, as the letter appears to be on matters of business.
						
							B.T.
						
					
				